Citation Nr: 1429892	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-06 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for low back strain, currently evaluated at 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the VA RO in Philadelphia, Pennsylvania.  


FINDING OF FACT

The Veteran's low back strain has not resulted in unfavorable ankylosis of the entire thoracolumbar spine and has not been productive of neurological disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for low back strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 4.7, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has satisfied its duties to notify and assist the Veteran in this case.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).

These notice requirements apply to all elements of a claim, including degree of disability and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

In this case, the Veteran was advised in June 2009, prior to the adjudication in July 2009, of the evidence and information necessary to substantiate his increased rating claim.  This letter also advised the Veteran of the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

VA's duty to assist the Veteran includes assisting him in the procurement of service records and pertinent treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All identified, available VA and non-VA records have been obtained and considered.  Service treatment records are also associated with the claims file.  Further, there is no indication or argument that any pertinent medical records remain outstanding.

The Veteran was also afforded VA examinations concerning his claimed disability in July 2009 and March 2013.  While the Veteran complained in his February 2010 VA Form 9 that he believed that the examiner did not properly instruct him as to measurements, the examiner conducted a sufficient examination and interview of the Veteran, reviewed the claims file, and discussed the current severity of the Veteran's low back disability.  This opinion was based on an accurate history and is supported by well-reasoned rationale.  It includes findings necessary to rate the Veteran's disability.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duties to inform and assist.  

II.  Analysis

The Veteran is seeking an increased rating for his service-connected low back strain, which is currently evaluated at 40 percent disabling.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  VA must consider such "functional losses" of a musculoskeletal disability; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion and should be equated to loss of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's service-connected back disability has been rated as 40 percent disabling under DC 5237.  38 C.F.R. § 4.71a.  That provision allows for a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  

An evaluation in excess of 40 percent is available for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5237.  (Ankylosis is when the spine is fixed in either flexion or extension.  Notably, this means that there is no movement in the spine.)

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  DC 5237, Note (1).  

The Veteran was examined by VA in July 2009.  Flexion of 0 to 30 degrees was noted, with flexion limited to 20 degrees after repetitive motion.  Neither ankylosis nor neurological abnormalities were noted.  Any incapacitating episodes were not due to intervertebral disc syndrome.  The Veteran's most recent VA examination was in March 2013.  Flexion was limited to 25 degrees initially, with painful motion beginning at 20 degrees.  After repetitive motion, flexion was measured at 25 degrees.  There was no radicular pain, neurologic abnormalities, or intervertebral disc syndrome.  Back pain was noted in VA treatment records on multiple instances.  See, e.g., record from January 6, 2009.

The Veteran is competent to report his symptomology, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and the Board finds him credible.  At his first VA examination in July 2009, he described constant moderate pain in his middle to low back that he described as sharp and stabbing.  He also noted pain that radiated to his medial thighs, particularly his left.  He noted weekly flare-ups that ranged from 45 to 90 minutes to up to one day.  He also noted a 2-day incapacitating episode over the past year.  At his second examination in March 2013, he stated that he could not sit at work for more than an hour due to his back, and that flare-ups caused him to occasionally miss work.  In his February 2010 VA Form 9, the Veteran stated that he is in constant pain, and that his disability does not allow him to apply for promotions at work.  He also stated that he has flare-ups on a regular basis, but that he does not take time off work so that he will not lose his job.  The Board has also considered the July 2009 lay statement from the Veteran's wife.  She is competent to report what she had witnessed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  She stated that the Veteran is always in a lot of pain, and described how his disability interferes with his daily life.  

Here, at both VA examinations range-of-motion testing has shown limitation of forward flexion of the thoracolumbar spine of 30 degrees or less.  However, the next higher rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine, which has not been shown.  See 38 C.F.R. § 4.71a, DC 5237. Accordingly, a higher rating is not warranted under this Diagnostic Code.  A higher rating is also not warranted based on the provisions of sections 38 C.F.R. §§ 4.40 and 4.45.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (when a claimant receives the maximum disability rating based on his symptomatology as contemplated by limitation-of-motion criteria, it is unnecessary to consider sections 4.40 and 4.45).

There is no indication that the Veteran has disc syndrome, and he is not service connected for intervertebral disc syndrome.  Consequently, criteria for rating disc syndrome are not applicable.  Even if there was such an indication, there is no evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Veteran has reported having radiating pain, but no neurological abnormality attributable to his back strain has been diagnosed, so a separate rating for such abnormality is not warranted.  The Board notes that the Veteran reported on his VA Form 9 that irritable bowel syndrome was a consequence of his back condition.  However, at the March 2013 VA examination, no neurological abnormalities related to his disability were found.  As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating already assigned for low back strain.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  There are, however, no reports of any periods of hospitalization.  In addition, a disability rating itself is recognition that industrial capabilities are impaired.  Van Hoose v. Brown, 4 Vet. App. 361, 363; Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992).  The veteran's symptoms, including pain, decreased range of motion, and difficulties at work that include not being able to apply for promotions, are accounted for by, and do not exceed, the criteria of Diagnostic Code 5237.  See Thun, 22 Vet. App. at 115, Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Based on the evidence, the Board concludes that the facts of this case do not warrant referral to the Compensation and Pension Service for consideration of an extraschedular rating.  38 U.S.C.A. § 5107(b); see Barringer v. Peake, 22 Vet. App. 242, 243-45 (2008); Thun, 22 Vet. App. at 115-16.

In analyzing this case, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the claim for an increased rating.  As such, the benefit-of-the-doubt doctrine is not helpful in this instance.  38 C.F.R. § 4.3.


ORDER

An increased rating for low back strain is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


